DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 31 December 2019.
Claims 1-20 are pending. Claims 1, 12, and 15 are independent claims.

Drawings
The drawings filed 22 May 2020 are accepted by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a classification and labelling module (claim 1, line 3)… is configured for content and context aware data classification of the documents by business category and confidentiality level using neural networks (lines 6-8).”
“a smart sampling module for sampling a pool of documents to identify documents or records for context aware data classification (claim 12, lines 5-6)”
“a feature extraction module for extracting both context features and document features from the documents or records (claim 12, lines 7-8)”
“a classification and labelling module configured for the content and context aware data classification of the documents or records by business category and confidentiality level using neural networks (claim 12, lines 9-11)”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2008/00599448, published 6 March 2008, hereafter Chang) and further in view of Malabarba (US 2020/0184310, filed 6 December 2018).
As per independent claim 1, Chang, which is analogous to the claimed invention because it is directed toward extracting features and classifying document content, discloses a deep learning engine comprising:
	a feature extraction module (paragraphs 0027-0030)
	a classification module (paragraphs 0027-0030)
	wherein the feature extraction module extracts both context features and document features from documents (paragraphs 0027-0030: Here, subject matter and document style are extracted. In this instance, the subject matter is analogous to the context features and the document style is analogous to the document features)
	wherein the classification and labelling module is configured for content and context aware data classification of the documents by business category and confidentiality level (paragraphs 0027-0030 and 0032-0033: Here, a document is labeled based on the genre. Additionally, document security/confidentiality levels are applied)
	Chang fails to specifically disclose using a neural network. However, Malabarba, which is analogous to the claimed invention because it is directed toward using a neural network to classify documents, discloses using a neural network to classify documents (paragraph 0032). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Malabarba with Chang, with a reasonable expectation of success, as it would have enabled a user classify documents using a machine learning neural network. This would have provided the user with the advantage of improving the classification with each classification, as the neural network continues to refine and learn during the classifying process.
	As per dependent claim 2, Chang and Malabarba disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Chang discloses wherein the content and context aware data classification of the documents is built from the document features in an iterative process (paragraphs 0027-0033).
	As per dependent claim 3, Chang and Malabarba disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Chang discloses wherein the document features include user rights (paragraphs 0032-033), metadata (paragraph 0082), and language (paragraphs 0027-0030). Chang fails to specifically disclose a document date and owner. However, the examiner takes official notice that storing a document date and owner associated with a document was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have stored a document date and owner in association with a document. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Chang, with a reasonable expectation of success, as it would have enabled a user to maintain document creation and ownership data. This would have allowed for tracking of creators and versions of documents, thereby providing additional metrics for improving classifications.
	With respect to claim 4, the applicant discloses the limitations substantially similar to those in claim 3. Claim 4 is similarly rejected.
	As per dependent claim 5, Chang and Malabarba disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Malabarba discloses wherein the neural networks include convolutional neural networks or recurrent neural networks (paragraph 0032). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Malabarba with Chang, with a reasonable expectation of success, as it would have enabled a user classify documents using a machine learning neural network. This would have provided the user with the advantage of improving the classification with each classification, as the neural network continues to refine and learn during the classifying process.
	As per dependent claim 8, Chang and Malabarba disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Chang discloses wherein the classification and labelling module comprises a supervised classification module (paragraph 0070: Here, a user is provided with suggestions and the user performs a selection).
	As per independent claim 12, Chang, which is analogous to the claimed invention because it is directed toward extracting features and classifying document content,  discloses a system for context and content aware data classification by business category and confidentiality level, the system comprising:
	a deep learning engine comprising a feature extraction module and a classification and labelling module (paragraphs 0027-0030 and 0032-0033)
	a sampling module for sampling a pool of documents to identify documents or records for content and context aware data classifications (paragraphs 0032-0033)
	wherein the deep learning engine comprises:
		a feature extraction module for extracting both context features and document features from the document or records (paragraphs 0027-0030)
		a classification and labelling module configured for the content and context aware data classification of the documents or records by business category and confidentiality level (paragraphs 0027-0030 and 0032-0033)
	Chang fails to specifically disclose using a neural network. However, Malabarba, which is analogous to the claimed invention because it is directed toward using a neural network to classify documents, discloses using a neural network to classify documents (paragraph 0032). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Malabarba with Chang, with a reasonable expectation of success, as it would have enabled a user classify documents using a machine learning neural network. This would have provided the user with the advantage of improving the classification with each classification, as the neural network continues to refine and learn during the classifying process.
	Additionally, Chang fails to specifically disclose a smart sampling module for sampling a pool of documents. However, the examiner takes official notice that performing a smart sampling of a pool of documents was notoriously well-known in the art at the time of the applicant’s invention as providing a means for training a document classifier. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Chang, with a reasonable expectation of success, as it would have enabled for training a document. This would have provided the advantage of performing training on a subset in order to avoid processing costs associated with updating the training module after each document.
	As per dependent claim 13, Chang and Malabarba disclose the limitations similar to those in claim 12, and the same rejection is incorporated herein. Chang discloses a clustering module for clustering the documents or records in accordance with the context features and document features extracted by the feature extraction module (paragraphs 0027-0030).
	As per dependent claim 14, Chang and Malabarba disclose the limitations similar to those in claim 12, and the same rejection is incorporated herein. Chang discloses wherein the classification and labelling module comprises an autolabelling module for autolabelling of the documents or records (paragraphs 0027-0030).
	As per independent claim 15, Chang, which is analogous to the claimed invention because it is directed toward extracting features and classifying document content, discloses a method for content and context aware data classification by business category and confidentiality level, the method comprising:
	scanning one or more documents or records in one or more data repositories of a computer network or cloud repository (Figure 1)
	extracting content features and context features of the one or more documents or records utilizing learning technologies to associate the documents or records with one or more business categories and one or more confidentiality levels (paragraphs 0027-0030 and 0032-0033)
	Chang fails to specifically disclose using a neural network. However, Malabarba, which is analogous to the claimed invention because it is directed toward using a neural network to classify documents, discloses using a convolutional neural network to classify documents (paragraph 0032). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Malabarba with Chang, with a reasonable expectation of success, as it would have enabled a user classify documents using a machine learning neural network. This would have provided the user with the advantage of improving the classification with each classification, as the neural network continues to refine and learn during the classifying process.
	As per dependent claim 16, Chang and Malabarba disclose the limitations similar to those in claim 15, and the same rejection is incorporated herein. Chang fails to specifically disclose extracting content features for further online and offline classification. However, the examiner takes official notice that performing processing of data in online and offline modes was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Chang, with a reasonable expectation of success, as it would have enabled a user to perform classification in either an online or offline mode. This would have allowed for more efficient processing, as contents could be processed without a network connection.

Claims 6-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Malabarba and further in view of Orlov et al. (US 2019/0294874, filed 28 March 2018, hereafter Orlov).
As per dependent claim 6, Chang and Malabarba disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Chang fails to specifically disclose wherein the feature extraction module uses term frequency-inverse document frequency (TF-IDF) and latent semantic indexing (LSI) for feature extraction. However, Orlov, which is analogous to the claimed invention because it is directed toward feature extraction, discloses the feature extraction module uses term frequency-inverse document frequency (TF-IDF) and latent semantic indexing (LSI) for feature extraction (paragraph 0049). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Orlov with Chang-Malabarba, with a reasonable expectation of success, as it would have enabled a user to extract and classify documents based upon commonly used methods. This would have provided extraction and classification of documents consistent with known methods.
As per dependent claim 7, Chang and Malabarba disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Chang fails to specifically disclose wherein the feature extraction module uses a word feature embedding approach for feature extraction, wherein the word feature embedding approach uses word embedding vectors of context and content. However, Orlov, which is analogous to the claimed invention because it is directed toward feature extraction, discloses wherein the feature extraction module uses a word feature embedding approach for feature extraction, wherein the word feature embedding approach uses word embedding vectors of context and content (paragraph 0048). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Orlov with Chang-Malabarba, with a reasonable expectation of success, as it would have enabled a user to accurately identify and track document features. This would have enabled the user to more accurately classify documents.
With respect to claim 17, the applicant discloses the limitations substantially similar to those in claim 7. Claim 17 is similarly rejected.
As per dependent claim 18, Chang, Malabarba, and Orlov disclose the limitations similar to those in claim 17, and the same rejection is incorporated herein. Chang discloses language data (paragraphs 0027-0030). Orlov, which is analogous to the claimed invention because it is directed toward feature extraction, discloses wherein the feature extraction module uses a word feature embedding approach for feature extraction, discloses generating data type vectors for model training (paragraph 0048). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Orlov with Chang-Malabarba, with a reasonable expectation of success, as it would have enabled a user to accurately identify and track document features. This would have enabled the user to more accurately classify documents.
Chang fails to specifically disclose multiple languages and generating vectors for each language. However, the examiner takes official notice that performing processing for each of multiple languages was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Chang-Malabarba-Orlov, with a reasonable expectation of success, as it would have enabled for creating a plurality of vectors. This would have enabled the user to perform processing across various languages in order to improve classifications.
As per dependent claim 19, Chang, Malabarba, and Orlov disclose the limitations similar to those in claim 17, and the same rejection is incorporated herein. Chang discloses generating metadata (paragraph 0082). Orlov, which is analogous to the claimed invention because it is directed toward feature extraction, discloses wherein the feature extraction module uses a word feature embedding approach for feature extraction, discloses generating data type vectors for model training (paragraph 0048). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Orlov with Chang-Malabarba, with a reasonable expectation of success, as it would have enabled a user to accurately identify and track document features. This would have enabled the user to more accurately classify documents.
With respect to claim 20, the applicant discloses the limitations similar to those in claim 19. Claim 20 is similarly rejected.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Malabarba and further in view of Ikawa et al. (US 2016/0055845, published 25 February 2016, hereafter Ikawa).
As per dependent claim 9, Chang and Malabarba disclose the limitations similar to those in claim 8, and the same rejection is incorporated herein. Chang fails to specifically disclose wherein the supervised classification module uses one or more of Random Forest, Naïve Bayes, OnevsRest, and XGBoost for supervised classification. However, Ikawa, which is analogous to the claimed invention because it is directed toward supervised classification, discloses use of  Naïve Bayes classification (paragraph 0076). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ikawa with Chang, with a reasonable expectation of success, as it would have provided support for classification. This would have provided a more efficient classification of document data.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Malabarba and further in view of Paulus (US 2018/0300400, published 18 October 2018).
As per dependent claim 10, Chang and Malabarba disclose the limitations similar to those in claim 8, and the same rejection is incorporated herein. Chang fails to specifically disclose wherein the supervised classification module comprises Bidirectional Encode Representations from Transformers (BERT) fine-tuning module for supervised classification. However, Paulus, which is analogous to the claimed invention because it is directed toward supervised classification, discloses wherein the supervised classification module comprises Bidirectional Encode Representations from Transformers (BERT) fine-tuning module for supervised classification (paragraph 0068). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Paulus with Chang, with a reasonable expectation of success, as it would have provided support for classification. This would have provided a more efficient classification of document data.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Malabarba, and Paulus and further in view of Douthit et al. (US 2020/0042645, filed 3 August 2018, hereafter Douthit).
As per dependent claim 11, Chang, Malabarba, and Paulus disclose the limitations similar to those in claim 10, and the same rejection is incorporated herein. Chang fails to specifically disclose a transformer architecture having a feed-forward neural network with layer norm and multi-head attention. However, Douthit, which is analogous to the claimed invention because it is directed to document classification, discloses a feed-forward neural network (paragraph 0053) with layer norm and multi-head attention (paragraph 0056). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Douthit with Change-Malabarba-Paulus, with a reasonable expectation of success, as it would have enabled for improved classification using a neural network. This would have provided a user with the benefit of improved efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144